Citation Nr: 1131567	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-35 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for status post right radical orchiectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from March 1979 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In pertinent part of the September 2003 decision, the RO denied service connection for status post right radical orchiectomy. 

The issue on appeal has been remanded by the Board in February 2008, March 2009, and March 2010.  All of the remands directed for the Veteran to be afforded a VA examination; the Veteran was afforded VA examinations in July 2008, March 2009, and most recently October 2010.  Therefore, the Board finds that the requested development is completed and that no further action to ensure compliance with the February 2008, March 2009, and March 2010 remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran was born with an undescended right testicle and had corrective surgery prior to his military service.  

3.  The preponderance of the evidence is against a finding that the Veteran's preexisting right testicle condition was aggravated beyond a natural progression as a result of his military service.  

4.  After the Veteran's military service he underwent a right radical orchiectomy. 

5.  The preponderance of the evidence is against a finding that the Veteran's right radical orchiectomy is related to his military service. 


CONCLUSION OF LAW

The Veteran's preexisting right testicle condition was not aggravated by his military service nor is the Veteran's status post right radical orchiectomy due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in October 2001, March 2006, and May 2008.  These letters detailed the elements of a service connection claim to include preexisting disabilities, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the March 2006 and May 2008 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA treatment records.  In July 2010 it was determined a VA Memorandum of Formal Finding of the Unavailability of Clinical Records for the Veteran that no clinical records from 1992 were located at the Balboa Naval Hospital.   The Veteran was afforded VA examinations in July 2008, March 2009, and October 2010.  The Board finds that these examinations are adequate because they were a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board finds that as noted on the Veteran's March 1979 Report of Medical History for enlistment and Report of Medical Examination for enlistment the Veteran was born with an undescended right testicle and had corrective surgery at the age of 12 in 1971.  The Board finds that the Veteran had a right testicle condition that preexisted service and was not aggravated beyond a natural progression by his military service; therefore, service connection must be denied.  The Board also finds that service connection must be denied on a direct basis because there is no probative evidence that the Veteran's post service surgery is directly related to his military service. 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. 
§ 3.306(b).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

By way of history, the Veteran was born with an undescended right testicle and prior to his entry into service the Veteran had corrective surgery in 1971; this was noted on the Veteran's March 1979 Report of Medical History for enlistment, March 1979 Report of Medical Examination for enlistment, and March 1993 Report of Medical History for separation.  At the Veteran's October 2010 VA examination he reported that during service in 1987 he had pain on his right testicle but did not seek treatment; the Board notes that this is not corroborated by the Veteran's service treatment records.  The Veteran's service treatment records do include a January 1992 note that the Veteran had a lump on his right testicle for the past 2 days; the Board notes that the Veteran denied this treatment at the October 2010 VA examination.  As noted above, the Veteran's March 1993 Report of Medical History for separation noted that he had corrective surgery prior to service; however, there were no additional comments made.  After the Veteran's discharge from service he underwent a right orchiectomy in June 1998 and the final pathology report diagnosed the Veteran with AV malfunction with fibrosis. 

The Board finds that it was clearly documented at the time of the Veteran's entry into service that he had corrective surgery for an undescended right testicle prior to service; the Board notes that no disability was clearly identified.  Turning to the question of whether the Veteran's right testicle condition increased in severity during his active duty service, the Board notes that the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  The Board finds that there is no specific evidence on file indicating that the Veteran's right testicle condition increased during his service; instead, the Board finds that the only treatment during enlistment was a lump on the Veteran's right testicle and the probative medical evidence of record states that the Veteran's post-service right radical orchiectomy is not related to the Veteran's pre-service corrective surgery for an undescended testicle.

First, the Board finds that the Veteran's preexisting condition was not aggravated by military service; this was specifically opined by the September 2008 addendum to the July 2008 VA examination.  Then the March 2009 VA examiner opined as follows:

		I have also been asked to determine if the right 
      testicle symptoms shown during service are related 
      to the Veteran's pre-service right testicle disability.  
      It is highly unlikely that the preexisting right testicle 
      disability or history of right undescended testicle 
      underwent an increased in severity during service. 

		We do not feel that there was a worsening of 
      symptoms of the right undescended testicle or 
      an increase in severity beyond natural progress, 
      since we had previously determined that the two 
      conditions are unrelated.  

Report of March 2009 VA Examination

The Veteran underwent a right orchiectomy after finding a lump in his scrotum, the Board notes that the Veteran's service treatment records revealed that he had a lump on his right testicle in January 1992.  The Board notes that the July 2008 VA examiner stated that there is a connection between undescended testicles and cancer; however, in this Veteran's case the Veteran's spermatocele was not cancerous but instead was found to be an AV malfunction fibrosis.  The July 2008 VA examiner stated that after consulting literature and urology staff that there is no cause between an undescended testicle and a spermatocele.  In March 2009 the VA examiner opined as follows:

			Pathology has shown AV malfunction with fibrosis.  
      Patient may be predisposed to AV malfunctions. 
      We agree with the previous conclusion [July 
      2008 VA examination] that there is a connection 
      between undescended testicles and testicular 
      cancer; however, since that patient's testicle 
      was not found to be cancerous, it is difficult for 
      us to conclude that the history of right undescended 
      testicle had any causality of the right orchiectomy. 

Report of March 2009 VA Examination

The Board finds that the evidence is against the Veteran's claim that this post-service radical orchiectomy is an increase in severity of the Veteran's preexisting right testicle condition.  As noted above, all of the medical evidence of file states that the Veteran's post-service diagnosis was AV malfunction and that only cancer has been linked to undescended testicles. 
 
The Board notes that competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Importantly, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  While the Veteran can testify to his symptoms and to what doctors diagnose him with, he is not competent to make medical findings as to what aggravated his symptoms or whether his symptoms progressed beyond the natural progression during any given period.  While the Board has considered the Veteran's statements about such, the Board is compelled to find that the medical evidence regarding these matters is more probative than assertions by the Veteran.  As stated above, the probative medical evidence shows that the Veteran's status post right radical orchiectomy was not due to or aggravated by his military service. 

The Board notes that in the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board finds that though the Veteran's preexisting right testicle condition was found by clear and unmistakable evidence to not be related to the Veteran's right radical orchiectomy the Board must now decide if he can still be granted service connection for status post right radical orchiectomy on a direct service connection basis.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against service connection on a direct basis. 

As noted above, the Veteran was seen in January 1992 for a lump on his right testicle and after his military service he underwent a right radical orchiectomy in 1998 after a lump on his right testicle became hard and worrisome.  The Veteran was afforded a VA examination in October 2010 and the VA examiner stated that he reviewed the Veteran's claims file.  The VA examiner was asked to opine if whether the Veteran's in-service treatment for a right testicular mass in January 1992 was etiologically related to the subsequent development of AV malfunction with fibrosis of the right testicle.  The VA examiner opined as follows:

		Is not caused by or a result of per patient's report, he 
      denies any treatment received for the right testicular
      mass while in-service.  He would like to correct the 
      date to 1987 and states that he was "only checked out"
      and had an ultrasound.  He denies any intervention 
      while in-service.  
      
      RATIONALE FOR OPINION GIVEN: since the patient 
      denies he received any in-service treatment for the
      right testicular mass, I am able to conclude the 
      in-service evaluation of the right testicular mass 
      by physical examination and ultrasound only 
      (as per patient report), is not etiologically related 
      to the subsequent development of AV malfunction 
      with fibrosis of the right testicle. 
      
      OTHER COMMENT: "Arteriovenous malformations 
      (AVMs) represent defects of the circulatory system that 
      are generally believed to arise during embryonic or fetal 
      development or soon after birth."
      
      "Arteriovenous malformations of the spermatic cord and 
      testis are benign lesions consisting of complex tangles of
      enlarged dilated arteries and veins without intervening 
      capillaries." 
      
Report of October 2010 VA examination. 

The VA examiner noted that the two quotes listed herein above were from the online resource: J Med Case Reports 2007; 1: 110.  Published online 2007 October 16. 

The October 2010 VA examiner noted that the Veteran's AV malfunction with fibrosis was found to be a defect that arose during fetal development or soon after birth and therefore, could not be related to service.  In addition, the March 2009 VA examiner opined that the Veteran might have been predisposed to AV malfunctions.  The Board notes that even though the VA examiner relied on the Veteran's self reported history that is contradictory to the evidence of record, there is no evidence in the Veteran's claims file, including the cited literature, that would relate the Veteran's orchiectomy to his military service.   That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

Additionally,  a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, there is no evidence that the Veteran's orchiectomy is related to the Veteran's military service, the Veteran even stated at his October 2010 VA examination that he did not receive any treatment.   As noted above, lay evidence is not probative here since the Veteran cannot opine to etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for status post right radical orchiectomy on the basis of aggravation.  There are no probative opinions of record that state that the Veteran's radical orchiectomy was an increase in severity of the Veteran's preexisting right testicle condition nor are there probative opinions of record that the Veteran's status post right radical orchiectomy is directly related to the Veteran's military service.  Accordingly, the claim for service connection for status post right radical orchiectomy is denied. 


ORDER

Service connection for status post right radical orchiectomy is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


